 Case 18-70892     Doc 49    Filed 08/08/19 Entered 08/08/19 12:17:39     Desc Main
                               Document     Page 1 of 2




 IT IS SO ORDERED.

 SIGNED THIS: August 8, 2019




                             _______________________________
                                       Mary P. Gorman
                            United States Chief Bankruptcy Judge
 ___________________________________________________________




                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF ILLINOIS
                            SPRINGFIELD DIVISION


   IN THE MATTER OF:
                                                 BK No. 18-70892
   Robert D Breeden and
   Robin R Breeden                               Chapter 13
            Debtors.



             ORDER APPROVING LOAN MODIFICATION AGREEMENT


      The Creditor, Specialized Loan Servicing, LLC as servicer for Deutsche Bank

National Trust Company, as Trustee for FFMLT Trust 2006-FF3, Mortgage Pass-

Through Certificates, Series 2006-FF3, having moved before this Court for an order

approving a loan modification agreement and modifying the first mortgage held by




*KM12273367KM*
 Case 18-70892      Doc 49    Filed 08/08/19 Entered 08/08/19 12:17:39         Desc Main
                                Document     Page 2 of 2


Specialized Loan Servicing, LLC as servicer for Deutsche Bank National Trust

Company, as Trustee for FFMLT Trust 2006-FF3, Mortgage Pass-Through Certificates,

Series 2006-FF3 against the Debtor’s residence; and no objections having been filed;

and it appearing that said loan modification is proper and in the best interest of the

debtor and the estate, it is hereby

       ORDERED, that the motion is granted and that the Debtor is authorized to enter

into the loan modification agreement annexed to the motion [ECF No. 38].



                                            ###




*KM12273367KM*
